         Case 1:04-cr-00283-PGG Document 340 Filed 08/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES

             - against -
                                                                      ORDER
ANGEL LOPEZ,
                                                               (S1) 4 Cr. 283 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the violation of supervised release hearing scheduled

for September 1, 2020 is adjourned to December 15, 2020 at 12:00 p.m. The parties are

directed to dial 888-363-4749 to participate, and to enter the access code 6212642. The press

and public may obtain access to the telephone conference by dialing the same number and using

the same access code. The Court is holding multiple telephone conferences on this date. The

parties should call in at the scheduled time and wait on the line for their case to be called. At that

time, the Court will un-mute the parties’ lines. No later than December 11, 2020, the parties

must email GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the

parties will be using to dial into the conference so that the Court knows which numbers to un-

mute. The email should include the case name and case number in the subject line.

Dated: New York, New York
       August 31, 2020
